 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MITCHELL GARRAWAY,                                No. 1:17-cv-00533-DAD-GSA (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS DENYING MOTION
14   JACQUELINE CIUFO, et al.,                         FOR INJUNCTIVE RELIEF
15                      Defendants.                    (Doc. Nos, 79, 83)
16

17

18          Plaintiff Mitchell Garraway is a federal prisoner proceeding pro se and in forma pauperis

19   in this civil rights action brought pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388

20   (1971). The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

21   § 636(b)(1)(B) and Local Rule 302.

22          This case now proceeds on plaintiff’s original complaint filed April 17, 2017, against

23   defendants Jacqueline Ciufo (Unit Manager), K. Miller (Corrections Officer), and Lieutenant J.

24   Zaragoza) for failure to protect plaintiff in violation of the Eighth Amendment. (Doc. No. 1.) On

25   July 23, 2019, plaintiff filed a motion for temporary restraining order (Doc. No. 79), which the

26   court construed as a request for preliminary injunctive relief. Therein, plaintiff seeks a court

27   order compelling officers at the United States Penitentiary (USP)-Coleman in Coleman, Florida to

28   refrain from tampering with his mail, remove his name from the “SIS/SIA” list, release his mail
                                                       1
 1   to him, permit him to purchase stamps during lockdowns, designate mailroom staff to make daily

 2   rounds to pick up his legal and special mail and enter it into a mail room log book in his presence,

 3   ensure that he receives daily showers during all lockdowns, and transfer him to a different BOP

 4   facility to prevent retaliation against him. (Doc. No. 79 at 4.) Defendants filed their opposition to

 5   plaintiff’s motion on July 25, 2019. (Doc. No. 81.)

 6          On July 29, 2019, the assigned magistrate judge issued findings and recommendations,

 7   recommending that plaintiff’s request for preliminary injunctive relief be denied because the

 8   court lacks jurisdiction over individuals who are not parties to this action. (Doc. No. 83 at 2–3.)

 9   The findings and recommendations were served on the parties and contained notice that any

10   objections thereto were to be filed within fourteen days after service. (Id. a 3.) To date, no

11   objections to the findings and recommendations have been filed, and the time in which to do so

12   has now passed.

13          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Local Rule 304, this

14   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

15   court finds the findings and recommendations to be supported by the record and proper analysis.

16          Accordingly,

17          1. The findings and recommendations issued on July 29, 2019 (Doc. No. 83) are adopted

18               in full; and

19          2. Plaintiff’s motion for preliminary injunctive relief filed on July 23, 2019 (Doc. No.

20               79) is denied.
21   IT IS SO ORDERED.
22
        Dated:      October 30, 2019
23                                                        UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                      2
